Citation Nr: 1439933	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1961 to August 1962 with additional service in the Texas National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was previously before the Board in June 2011.  However, the Board remanded the above issues to the RO to obtain updated medical records from the Dallas VA Medical Center (VAMC) as well as a new VA examination of the Veteran's knees with a nexus opinion.   A new VA examination was conducted in March 2012, with an opinion provided based on file review in April 2012.  The Veteran's VAMC treatment records were updated through July 2012.  The Board finds that the requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2011, the Veteran's representative from Lavan & Neidenberg, P.A. withdrew his representation of the Veteran.  However, as of July 9, 2012, the Veteran retained Disabled American Veterans (DAV) as his representative.  

Since the appeal has returned to the Board, additional VAMC records from 2012 through 2013 have been received in connection with the Veteran's service connection claims since the most recent July 2012 supplemental statement of the case (SSOC).  Generally, if pertinent evidence is received after the last statement or supplemental statement of the case, the RO must issue a SSOC. 38 C.F.R. § 19.31.  However, in the instant case, the Board concludes that an SSOC is not necessary because information received is not pertinent to the Veteran's claim because it is redundant.  The treatment records provide additional discussion of the Veteran's degenerative joint disease diagnosis of the knees as well as treatment for those conditions, information which has been established in records obtained and reviewed by the RO well before the certification of the appeal to the Board.
In the Veteran's January 2011 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge (VLJ). However, later that month the Veteran submitted a signed statement advising the Board that he wished to withdraw his request for hearing.  Accordingly, the Board finds the Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) (2013). 

With these initial matters resolved, the Board is ready to adjudicate the issues on appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has degenerative joint disease of the knees bilaterally, described generally as a knee disorder. 

2.  The right knee has been associated with a number of causes including the normal aging process. 

3.  The left knee disorder has been associated with gouty arthritis and the normal aging process.  

4.  The probative evidence fails to show any relationship between either of the Veteran's knee disorders and the in-service motor vehicle accident or any other in-service incurrence. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left knee disorder have not been met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Generally, service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis as a chronic disability for certain chronic diseases such as arthritis.  38 C.F.R. § 3.309.  For an arthritic disability to be considered chronic in service, it must manifest to a compensable degree within one year after the date of separation.  38 C.F.R. § 3.307.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A.  Right Knee

The Veteran has a current right knee disability in the form of degenerative joint disease, as evidenced by x-rays taken in April 2009.  The Veteran asserts that the current right knee disability is tied to an in-service event, specifically, a motor vehicle accident.   Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology a knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In evaluating the etiology of the Veteran's right knee disorder, the Board first examined the Veteran's service treatment records to determine if the Veteran injured his right knee during active service, but found no conclusive evidence of a chronic injury.  The service treatment records reveal that the Veteran was involved in a motor vehicle accident in March 1962, with injury to the right knee.  The right knee had visible contusions and was tender to the touch with decreased range of motion.  Although x-rays were taken of the right knee, the treatment notes state that these x-rays were missing; it does not appear that additional x-rays were ever taken. 

Although the injury to the right knee would appear to resolve the issue of etiology on its face, a review of service treatment records after the injury indicate that the right knee injury was acute.   After the accident, the Veteran did not attend any further sick call visits regarding his right knee or otherwise make complaints on the record regarding any issues involving the right knee.  Furthermore, in June 1962, only five months after the accident, the Veteran underwent a separation examination.  The examiner found no issues involving the Veteran's right knee with a finding that the lower extremities functioned within normal limits.  The Veteran also indicated that he had no issues with the right knee in his self-reported medical history taken the same day as the separation examination.   

In addition to no issues of the right knee upon service separation, there is no evidence of a right knee disorder within a year of separation.  The Veteran reports in his own claim that the issues with the knee first appeared post-service between 2007 to 2009, more than 44 years after service.  Even though degenerative joint disease was observed in the right knee through x-rays in April 2009, the Veteran did not report any issues involving pain or reduced range of motion during that appointment.  To the contrary, physical examination revealed full range of motion without any abnormalities observed.  

Based on the Veteran's continued utterances of nexus, VA sent the Veteran to a series of VA examinations in March 2010, May 2010 and January 2012 to evaluate his right knee condition and to provide a nexus opinion.  Since the first examination in March 2010 merely confirmed the existence of a current right knee disability, and did not provide an opinion as to the etiology of this disability, a second examination took place a few months later in May 2010.  The May 2010 examiner opined that the Veteran's current right knee condition is "less likely than not related to one treatment of the right knee following a motor vehicle accident in March 1962 while on active duty."  Even though this opinion provided negative nexus, it was not relied upon by the Board, because the examiner failed to provide a rationale for his assessment.  Accordingly, a third examination was scheduled for March 2012.  The March 2012 examiner opined that the Veteran's right knee disability was "less likely than not (less than 50 percent or greater probability) incurred or caused by the claimed in-service injury event, or illness."  The rationale provided by the examiner was that the Veteran denied the existence of a knee disability upon separation from service, and his lower extremity examination was normal at separation.  The examiner further opined that it is more likely than not that the Veteran's current knee condition is related to degenerative changes associated with aging and/or genetically mediated gouty arthropathy, seen in the VAMC records.  

VA had a second opinion issued in April 2012 to ensure an opinion was made with a review of the complete claims file.  The same examiner as in March 2012 indicated the file was reviewed and reaffirmed his prior opinions. 

Based on the foregoing negative nexus opinion with rationale, the length of time between current diagnosis and treatment in service, and the Veteran's own statements, the Board finds the preponderance of the evidence is against the Veteran's claim.  

The Board now turns to its evaluation of the Veteran's service connection claim for a left knee disorder. 

B.  Left Knee

The Veteran's current left knee disability was first diagnosed in March 2009, after complaints of pain and swelling.  X-rays taken as part of diagnosis revealed degenerative joint disease in the left knee. 

As with the right knee, the Veteran's statements pertaining to the etiology of the left knee disability are not competent and fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To this end the Board relied on the Veteran's service treatment records and medical examination reports discussed in Section A.  

In scouring the service treatment records, there is no mention of an injury to the Veteran's left knee anywhere in the records including the records dealing with the 1962 motor vehicle accident and upon separation.  The only injury to a knee was the right.  VA went as far as to ask the March 2012 examiner whether there was some link between the Veteran's left knee disorder and the injury to the right knee during service.   However, the March 2012 examiner found no such link.  The examiner, who reviewed orthopedic literature, stated that there were "no credible, peer reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint either of the affected or contralateral extremity or spine even in the setting of leg length discrepancy."  

Notwithstanding a failed link between the left knee disorder and the right knee disorder, it is clear from the record that the first instance of left knee issues including swelling and pain occur in 2009, more than 45 years after service separation, and at no point prior.  In the April 2009 Dallas VAMC treatment records, the staff physician described the left knee disorder as a "new onset."  Furthermore, the staff physician determined that the left knee symptoms were a result of gouty arthropathy, and did not relate Veteran's knee degeneration to any prior in-service incident.  

In addition to the information provided by the Dallas VAMC regarding etiology of the left knee disorder, the Board examined the evaluation of the March 2012 examiner who found a negative nexus between the Veteran's left knee disability and any in-service incurrence because of the medical evidence presented, including the Veteran's normal lower extremity upon separation, and the presence of other factors such as gouty arthropathy diagnosed in the left knee in 2009 by a physician at the Dallas VAMC, as well as degenerative changes caused by the normal aging process. 

Ultimately, the Board finds the preponderance of the evidence against his service connection claim for a left knee disorder.  Therefore, the service connection claim must be denied.     


II.  VA's Duties to Notify and Assist  

The VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000.  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when VA sent the Veteran a January 2010 notice containing information pertinent to the Veteran's service connection claim prior to the RO's July 2010 rating decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development was accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To that end, VA obtained the Veteran's service personnel and treatment records, and post-service treatment records.   

In addition to obtaining relevant records, VA provided the Veteran with VA compensation and pension examinations in 2010 and 2012.  The Board finds that the cumulative effect of the VA examinations provided adequate information upon which to make a decision on the Veteran's service connection claims.  Each examiner was privy to the Veteran's medical history including that self-reported by the Veteran and pertinent diagnostic tests and treatment records to make their findings.  Any deficiencies with any particular examination report were resolved in subsequent examination reports.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lastly, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal than has already been obtained.   


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.  


REMAND

In an October 2013 rating decision, the RO denied the Veteran entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.   The Veteran disagreed with that rating decision and sent the RO written notice of disagreement (NOD) in late October.  In February 2014, the RO sent the Veteran notice acknowledging receipt of the (NOD), but did not issue a statement of the case (SOC). When the record contains a NOD as to an issue and no SOC, the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since no SOC was issued by the RO, this issue must be remanded.   

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative addressing the issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.  The Veteran and representative should be advised of the time limit in which to file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration.

 The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


